Citation Nr: 0301498	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  97-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
residuals of a dislocation of the right acromioclavicular 
joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
August 1946.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

This case was the subject of a Board decision dated in 
July 1998, which was vacated and remanded by a December 
1998 Order of the Court of Appeals for Veterans Claims 
(CAVC).  This case was also the subject of a Board remand 
dated in August 1999.


FINDING OF FACT

The veteran's right arm functional impairment does not 
meet or approximate limitation of motion to 25 degrees 
from the side; his range of motion is in excess of midway 
between the side and shoulder level, even considering pain 
on motion.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in 
excess of 30 percent for residuals of a dislocation of the 
right acromioclavicular joint have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board finds that VA's duties to the veteran 
under the VCAA have been fulfilled.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  The Board 
concludes the discussions in the May 1996 rating decision, 
the June 1996 statement of the case, the May 1997 
supplemental statement of the case, the Board's now-
vacated July 1998 decision, the December 1998 Joint Motion 
for Remand of the parties in this case and the Court's 
December 1998 Order granting the Joint Motion, the Board's 
August 1999 remand of the case to the RO, October 2001 and 
September 2002 supplemental statements of the case, and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification 
requirements.  The veteran has been informed on several 
occasions of the laws and regulations pertaining to his 
claim and the reasons and bases for not assigning a rating 
in excess of 30 percent for his right shoulder disability.  
RO letters dated in September 1999 and December 2001 
requested the veteran inform VA of, or obtain and submit, 
pertinent additional records of treatment.  The veteran 
has not replied to these letters.  The veteran has been 
notified and made aware of the evidence needed to 
substantiate his claim and the avenues through which he 
might obtain such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records and all identified records of treatment.  In 
addition, as noted above, the RO contacted the veteran by 
letter and asked him to identify all medical providers who 
treated him for right shoulder disability, but he has not 
responded to the two most recent RO inquiries.  The RO of 
its own initiative has continued to update the record with 
additional VA records of treatment.
 
This case was remanded by the Board in August 1999 for 
additional development of the evidence, including 
obtaining a medical opinion.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
concludes that the multiple medical opinions obtained by 
the RO, in conjunction with the other information of 
record, provide sufficient competent medical evidence to 
decide the claim.  Specifically, in view of the COVC order 
in this case, the new medical examinations address the 
veteran's level of functional impairment and the extent to 
which he has service-connected neurological disability of 
the right shoulder.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of 
his claims, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

By rating action dated in April 1949, service connection 
for residuals of a dislocation of the right 
acromioclavicular joint was granted based on the veteran's 
surgery for a dislocation of the right acromioclavicular 
joint after a fall in service.  A 10 percent evaluation 
was assigned, effective from February 1949.

An examination report from the Falls Medical Group, S.C., 
dated in January 1990 discloses that the veteran reported 
that he fell at home in January 1989 onto his right arm 
and injured his right wrist.  He noticed increased right 
shoulder pain after starting physical therapy.  It was 
found that he had a torn right rotator cuff. On 
examination, he had near full range of motion of his 
shoulder, pain with abduction, and crepitation.  There was 
mild weakness with resisted abduction and external 
rotation.  X-ray examination revealed a full thickness 
rotator cuff tear with evidence of an old 
acromioclavicular joint injury with calcification between 
the clavicle and the coracoid and some prominence of the 
undersurface of the clavicle.  The assessment was torn 
right rotator cuff and old injury, acromioclavicular 
joint/clavicle, right shoulder.

VA outpatient treatment records dated from May 1995 to 
October 1996 show that the veteran was seen for right 
shoulder pain.  A VA examination report dated in April 
1996 reflects that the veteran reported symptoms which 
were progressively worse with time.  He complained of 
constant pain and was unable to sleep on his right 
shoulder.  He could not do heavy work.  On examination, 
there was tenderness of the distal clavicle and occasional 
crepitus.  The right shoulder was stable, but there was 
pain on motion.  There was no evidence of muscle atrophy, 
no swelling, and no deformity.  Flexion was to 135 
degrees, abduction to 150 degrees, internal rotation to 90 
degrees, external rotation to 45 degrees, and extension to 
30 degrees.  X-ray examinations revealed degenerative 
changes of the acromioclavicular joint and a suggestion of 
shoulder impingement syndrome.  The diagnoses were 
probable impingement syndrome, right shoulder, and 
traumatic arthritis of the right shoulder.

VA treatment records from October 1996 forward continue to 
reflect complaints of chronic left shoulder pain as a 
residual of the in-service shoulder separation and the 
post-service rotator cuff tear.  He has received physical 
therapy and medication for chronic pain due to multiple 
orthopedic conditions, including hip, back and shoulder 
pain.  

A VA examination report dated in April 1997 reflects that 
the veteran reported that there was no significant change 
in shoulder symptoms since the time of his fall in 1989. 
Due to increasing shoulder pain, he attended therapy.  
Presently, he complained of constant right shoulder pain 
on the area to the right anterior lateral shoulder as well 
as into the upper arm.  He occasionally had pain to the 
right forearm brought on by increased activity such as 
lifting or movement.  Although his shoulder pain was 
constant, he at times, experienced increased pain at night 
and could not sleep toward the right side.  He noted 
limited his use of the arm and ability to perform work 
skills.  He said he could not do basic household 
activities such as vacuuming or washing dishes due to 
increased shoulder pain.

On examination, there was no swelling and the shoulder was 
slightly depressed in standing posture when compared to 
the left.  Forward flexion was to 110 degrees, extension 
to 35 degrees, internal rotation to 60 degrees, external 
rotation to 90 degrees, and abduction to 120 degrees, with 
a painful arc of motion from 60 to 120 degrees.  Cross 
adduction was to 60 degrees with discomfort on range of 
all the above motions.  A mild degree of muscle atrophy 
was noted across the right deltoid. There was tenderness 
along the right biceps tendon.  The veteran pulled back 
with discomfort and palpation of this area.  There was 
also tenderness over the anterior shoulder.  The diagnoses 
were right acromioclavicular joint dislocation status post 
open reduction and internal fixation, right rotator cuff 
tear, and right shoulder degenerative joint disease.

It was stated that the veteran developed degenerative 
joint disease of the right shoulder, which, in the 
examiner's opinion, was related to his right 
acromioclavicular joint separation of 1945.  It was also 
this examiner's opinion that it was probable that his 
shoulder injury in 1945 could contribute to subsequent 
rotator cuff injury and shoulder impingement.  It was 
noted that the veteran had constant right shoulder pain 
with exacerbation of symptoms with usual daily activities, 
and that, with rest, his symptoms would return to a 
baseline level, as on the day of examination.

At an August 1997 VA examination, the veteran's post-
operative scar of the right shoulder was found to be well-
healed and productive of no limitations.

During a January 2000 VA orthopedic examination, there was 
no heat of the right shoulder.  The veteran was noted to 
be right-handed.  He had very mild muscle atrophy of the 
supraspinatus, infraspinatus, and deltoid muscles on the 
right side.  Range of motion was 175 degrees actively, 
extension was 35 degrees actively, and internal rotation 
was 90 degrees actively.  Muscle strength was 5/5 for 
flexion, 5/5 for extension, 5/5 for abduction, 5/5 for 
internal rotation, and 5/5 for external rotation.  There 
was slight tenderness at the cricoid process at the 
operation scar area, at the AC joint area, the anterior 
joint space, the biceps tendon area, and also at the 
infraspinous insertion area of the rotator cuff.  There 
was no tenderness at the supraspinatus insertion area of 
the rotator cuff.  The humoral scapula was completely 
normal.  The veteran had a good range of motion of the 
right shoulder joint for dressing and undressing activity.  
The examiner noted upon observing right shoulder activity 
that the veteran put his clothes on left side first and 
then put the right side of his clothes on later; the 
examiner noted this to be quite the opposite from the 
usual rotator cuff tear activity.  

In summarizing, the examiner found that the veteran had 
very mild muscle atrophy of the right shoulder.  His range 
of motion was nearly full and his muscle strength was 
normal.   His behavior did not confirm that he had limited 
range of motion of the right shoulder and severe pain of 
the right shoulder.  Physical examination did not confirm 
that the veteran had significant pain and limited range of 
motion.  In general, the examiner noted, the natural 
course of a rotator cuff tear is about two years, during 
which the condition would heal by itself.  He opined that 
the service-connected injury indirectly aggravated the 
rotator cuff tear.  He opined that the veteran no longer 
had residuals from the rotator cuff tear, except for a 
very small limited range of motion deficit such as on 
abduction of the right shoulder.  He ordered X-rays of the 
bilateral shoulder, which revealed no significant 
progression of degenerative changes as compared to 1996 X-
rays.  The examiner's diagnoses were 1) service-connected 
AC joint dislocation and operation; 2) old, healed rotator 
cuff tear, aggravated by the service-connected injury, 
healed and productive of almost no residual, and 3) right 
shoulder degenerative arthritis, not service-connected, 
and due to the natural aging process.

During a July 2000 VA orthopedic examination, there was no 
erythema or warmth noted on the right shoulder.  On 
palpation, the veteran showed significant tenderness and 
pain behavior over the entire right shoulder.  On 
examination of the back of the shoulder, the veteran 
showed significant tenderness and pain behavior all around 
the shoulder as well as the mid-thoracic region and lower 
right back.  When the examiner distracted the veteran and 
repalpitated the lower back and mid-thoracic regions, he 
did not show any signs of pain.  Range of motion of the 
right shoulder was flexion of 152 degrees, extension of 42 
degrees, abduction of 140 degrees, external rotation of 62 
degrees, and internal rotation of 90 degrees.  These were 
active ranges of motion.  When the examiner attempted to 
ascertain passive ranges of motion, the veteran refused to 
have the examiner go any further than the active range of 
motion.  The veteran had significant giveway weakness on 
all right upper extremity muscle groups tested.  Given the 
veteran's giveway weakness, the examiner gauged the manual 
muscle grade testing as 5/5 on the right upper extremity.  
Reflexes were 2+ bilaterally.  The scapulohumeral motion 
given the active range of motion participation was equal 
and normal on both sides.

The diagnoses were right shoulder AC joint dislocation, 
status post open reduction and ligamentous repair; right 
rotator cuff tear; and right shoulder degenerative joint 
disease.  

In summarizing, the examiner noted that the veteran 
described no change since the January 2000 VA examination 
(noted above).  The examiner did not ascertain anything 
significantly different from the January 2000 VA 
examiner's findings.  There was a decrease in flexion and 
abduction range of motion; however, the examiner 
questioned the validity of this range of motion, based on 
his opinion that the veteran did not fully participate in 
the examination.  There were also non-organic signs of 
right shoulder pain, such as giveway weakness, that were 
overtly obvious on physical examination.  The examiner 
asserted that the veteran's current rotator cuff tear and 
degenerative joint disease were due to the natural course 
of the veteran's normal age.  He opined that these were 
not related to the veteran's service-connected shoulder 
condition.

During a July 2000 VA neurological examination, muscle 
tone was normal in the upper and lower extremities.  
Strength was 4/5 on right shoulder shrug.  Flexion and 
extension of the upper extremities  (biceps, triceps 
activity) were painful and decreased to 4/5.  There was 
also weakness present distally in the right intrinsic 
muscles of the right hand.  This was now present on the 
left hand.  Deep tendon reflexes showed reflexes to be 
symmetrical in the upper and lower extremities.  However, 
Babinski was present on the right side.  Cranial nerves 
were intact.  There was no facial asymmetry.  Sensory 
examination was normal to pin, touch, and vibration.  
Cerebellar function tests were well executed.  
Outstretched hand (Mingazzini maneuver) appeared to show 
drift of the right upper extremity with pain on the right 
shoulder.  The diagnosis was weakness on right flexion and 
extension of the arm and abduction as well as adduction of 
the right shoulder following rotator cuff injury, likely 
related to service injury; and likely lacunar infarct of 
the left internal capsule showing with right-sided 
Babinski.   

In a November 2000 addendum, the neurological examiner 
asserted that the findings on examination were consistent 
primarily with an orthopedic, muscular and tendinous 
pathology.  There was no evidence of neurological disease 
related to the right shoulder injury.  The findings on 
neurological examination consisting of right side 
Babinski, positive Mingazzini maneuver, and drift of the 
right extremity were consistent with a small incidental 
lacunal infarct which had no bearing or correlation with 
the pathology involved at the shoulder that was related to 
a clavicular joint dislocation with degenerative changes 
and rotator cuff tear.  He further elaborated that the 
veteran's previously diagnosed shoulder impingement was 
not a neurological impairment, because it did not involve 
the nervous system.  The condition was rather found to be 
of a chronic inflammatory nature involving the rotator 
cuff tendon.  Therefore, the shoulder impingement syndrome 
was not to be considered a neurological disability, but 
rather a musculoskeletal condition.

Law and Regulations

Disability evaluations are based upon the average 
impairment of earning capacity as determined by a schedule 
for rating disabilities.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. Part 4 (2002).  Separate rating codes identify 
the various disabilities.  38 C.F.R. Part 4.  In 
determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  38 
C.F.R. §§ 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.49 (2000);  DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).  A finding of functional loss due 
to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once 
the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence 
is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied;  if the 
evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

In evaluating the severity of a particular disability it 
is essential to consider its history.  38 C.F.R. § 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

For the major upper extremity, Diagnostic Code 5201 
provides for a 20 percent evaluation for limitation of 
motion of the arm at the shoulder level and a 30 percent 
disability evaluation for limitation of motion of the arm 
to midway between side and shoulder level for the major 
joint.  A 40 percent disability evaluation is for 
assignment for limitation of motion of the arm to 25 
degrees from the side.  Diagnostic Code 5203 provides for 
a maximum 20 percent disability evaluation for dislocation 
or nonunion of the clavicle or scapula.  See 38 C.F.R. 
§ 4.71a.

In the case of Esteban v. Brown, the United States Court 
of Appeals for Veterans Claims noted that while pyramiding 
of disabilities is to be avoided pursuant to 38 U.S.C. § 
1155 and 38 C.F.R. § 4.14, it is possible for a veteran to 
have separate and distinct manifestations from the same 
injury permitting two different disability ratings.  
Esteban, 6 Vet. App. at 261.  The critical element is that 
none of the symptomatology for one condition is 
duplicative of or overlapping with the symptomatology of 
the other condition.  Id. at 262.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2002).  A veteran is entitled to the benefit 
of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 
3.102 (2002).  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996).  

Analysis

A 30 percent evaluation for residuals of a dislocation of 
the right acromioclavicular joint has been in effect since 
May 16, 1995, pursuant to Diagnostic Code 5201.  The 
veteran seeks a higher rating.

The veteran has demonstrated at all times functional 
ability in excess of the ability to raise his arm more 
than 25 degrees from the side.  Rather than extension of 
25 degrees, as would be required to warrant a rating in 
excess of 30 percent under Diagnostic Code 5201, 
examination revealed extension of 135 degrees in April 
1996, 110 degrees in April 1994, 175 degrees in January 
2000, and 152 degrees in July 2000.  In fact, his range of 
motion is in excess of midway between the side and 
shoulder level (45 degrees), the level of disability 
normally required for the current rating of 30 percent, 
even considering pain on motion.  Strength  has generally 
been found to be 4/5 or 5/5 over the years, and there is 
mild atrophy.  Pain has not limited motion or functioning 
for tasks observed at examinations such as putting on and 
taking off clothes, causing examiners to question the 
veteran's cooperation.  Recent VA orthopedic examination 
techniques at the January 2000 and July 2000 examinations 
indicate that the veteran's complaints of pain are greater 
than that which would be proportionate to his level of 
objectively ascertained physical disability.  Therefore, 
the Board has relied mainly on the objective 
determinations found in the VA examination reports.  In 
light of the foregoing, the Board finds that the criteria 
for a rating of 40 percent, which is the next highest 
rating in excess of the currently assigned 30 percent, are 
not met or approximated.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201. 

In view of the Court of Appeals of Veterans' claims 
December 1998 order in this case, the Board has considered 
whether a separate additional ratings for neurological or 
other disability are warranted in this case.  See Esteban, 
6 Vet. App. at 261.  The July 2000 VA neurological 
examiner determined that the veteran had no neurological 
disability of the right shoulder related to his in-service 
injury, and that the veteran's shoulder impingement was a 
musculoskeletal rather than neurological disability.  For 
this reason, a separate rating based on neurological 
disability is not warranted.  The Board further notes that 
the VA examinations show the veteran's operative scar in 
the area of the right shoulder to be well-healed and 
productive of no disability.  At a January 2000 VA 
examination, the cricoid process in the area of the scar 
was been found to be slightly tender, but the scar itself 
has been found to be well-healed and productive of no 
disability, to include specific findings made at an August 
1997 VA examination of the scar.  A separate rating for 
disability due to the scar is therefore not warranted in 
this case. 

As the preponderance of the evidence is against the claim 
for a rating in excess of 30 percent for residuals of a 
dislocation of the right acromioclavicular joint, the 
benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).






ORDER

A rating in excess of 30 percent for residuals of a 
dislocation of the right acromioclavicular joint is 
denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

